DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 11/10/2021.
Claim 98 has been amended. Claims 1, 2, 6, 19, 20, 23-25, 38, 44, 45, 50, 53, 89, 90, 95, 99, 103, 104, 106-108, 127, 128, and 132 have been newly canceled and claims 134-152 have been newly added.
Claims 98 and 134-152 are currently pending and have been examined on their merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Interpretation
With regard to the phrase “wherein the photoreceptor progenitor cells are obtained by in vitro differentiation of human pluripotent stem cells”, claim 98 is a product-by-process claim; claims 134-152 depend from said claim. M.P.E.P. § 2113 
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 98, 134-148 and 150-152 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
	 Regarding claim 98: The claim is directed a composition comprising photoreceptor progenitor cells that express MASH1 and wherein the cells are produced in an in vitro method of differentiation of human pluripotent stem cells.

The claimed cell composition is considered a nature-based product as photoreceptor progenitor cells are naturally occurring cell types.
Thus, the claim is not considered markedly different than natural photoreceptor progenitor cells, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claim does not integrate the product into a practical application because the claim is to the cell product, per se, not a method of use. (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claim is patent ineligible.
Regarding claims 134-148 and 150-152: None of the features/limitations of these claims represent significant structural or physical differences between the claimed product and natural photoreceptor progenitor cells. 
Thus, the analysis made above with regards to claim 98 is equally applicable to each of claims 134-148 and 150-152. 
Claims 98, 134-148 and 150-152 are all patent ineligible.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 135, 140, 142 and 144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 135, 140, 142 recites the limitations of “CRX” and claim 144 depends from claim 140 and thus also includes this limitation.
There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter. The disclosure as originally filed only supports cells that expressed Mash 1 that also expressed Nr2e3, Tr-beta2, ROR-beta and NRL as described in Applicant's Specification (page 7 para 45, page 8 para 56) and also 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQe2d 1649 (Fed. Cir. 1989). Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 98, 134-145, 147-148, 150, 152, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Swaroop et al (US 2010/0136537).
Regarding claims 98, 134-145, 147-148, 150, 152, Swaroop teach a composition of isolated photoreceptor precursor (progenitor) cells that are at least about 50-70% free and most preferably about 90% free of other cell types (page 16 para 146) or purified (less than 1% of other cell types) (page 17 para 148). Biomarkers are used to identify and isolate human photoreceptor precursor cells (progenitor cells) (page 12-13 para 104, page 40 para 407), and those generated from embryonic stem cells (pluripotent stem cells) (page 40 para 408). Photoreceptor biomarkers NRL, NR2E3 and CRX are included and can be altered (increased) in order to regulate and/or alter photoreceptor development (page 21, para 190-193, page 40 para 410). Swaroop do not include wherein their cells are comprised within spheres, but do include wherein their cells are in pharmaceutical preparations such as carriers, excipients and suspending agents (page 13 para 105-108, 111).
While Swaroop is silent with regard to expression of MASH1 and do not appear to produce their photoreceptor progenitor cells in the same manner as described by Applicant, the cells are taught to express many of the same biomarkers and appear to be the same as Applicant’s final photoreceptor progenitor cell product baring evidence to the contrary.
.


Claim(s) 98, 134-145, 147-148, 150, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Park et al (US 2011/0223140-from IDS filed 06/11/2019) as evidenced by Swaroop et al (Nat. Rev Neurosci 2010-from IDS filed 06/11/2019).
Regarding claims 98, 134-145, 147-148, 150,  Park teaches methods of inducing stem cells to differentiate into retinal cells (see Abstract). Park teaches that retinal progenitor cells and photoreceptor precursors used to treat retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250). Park teaches photoreceptor cell precursor differentiation and proliferation in vitro from human embryonic stem cells (see paragraph 524). Park teaches that retinal progenitor cells express multiple genes identified by RT-PCR (aka qPCR) including PAX6, CHX10 and ASCL1 (aka MASH1; see paragraphs 106-107 and 307). Park teaches that Pax6 and CHX10 are markers associated with neural retinal progenitor cells (see paragraphs 144 and 170 and claim 39) and that one may use any technique for analyzing a specific gene or marker including RT-PCR and antibodies (see paragraphs 171-174). 
Park teaches that neural retinal progenitor cells are induced to differentiate into photoreceptor precursor cells (see paragraphs 175 and 178). Park teaches that the photoreceptor precursor cells are decreased in CHX10 marker (see paragraph 243). Park teaches that the differentiated neural progenitor cells show from 2 and to at least 5 
Park meets the requirement of a pharmaceutical carrier since Park teaches administering photoreceptor precursor cells to treat photoreceptor cell loss (page 1 para 1-2. Park teaches that one may use any stem cell useful and includes human embryonic stem cells and human induce pluripotent stem cells to differentiate into photoreceptor precursor cells (see paragraphs 7, 147, 176-177, 218). Further, while Park is silent on several of the photoreceptor precursor markers claimed, these photoreceptor precursor cells would inherently have these markers as evidence by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph). Park do not include wherein their cells are comprised within spheres.
While Park is silent on a comparison to pluripotent stem cell biomarker expression as recited in claims 136-139 and 142, it is clear that the same photoreceptor precursor cells would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP  § 2112 (III). In such situations, the burden is on applicant to provide evidence that the 
Therefore, the teaching of Park et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 146 and 149 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 06/11/2019) as evidenced by Swaroop et al (Nat. Rev Neurosci 2010-from IDS filed 06/11/2019) as applied to claims 98, 134-145, 147-148, 150 above and further in view of Peak et al (US 2014/0004086-from IDS filed 06/11/2019).
Regarding claims 146 and 149, Park teaches the claimed method as described above, but does not specifically teach wherein the photoreceptor precursors are contained in sphere form (aggregates) or using them to create a cryopreserved composition.
Peak teach methods of forming cellular aggregates (spheres) (abstract). Aggregation of cells is taught to provide beneficial advantages such as improved cell survival, improved separation of necrotic cells from healthy cells, cell maintenance and stability may be improved, maintenance/stabilization of phenotypes following induced differentiation may be improved and secretion of growth factors, cytokines and other 
Therefore one of ordinary skill in the art would have been motivated to take a purified population of photoreceptor precursors produced by Park and form cell aggregates (spheres) as described by Peak because Peak teach that there are multiple benefits from aggregating cells including improved cell survival and maintenance and the benefits of delivering a consistent dosage for cell therapy purposes. One of ordinary skill in the art would have been motivated to cryopreserve these cell aggregates (spheres) in a medium containing a cryopreservative that is compatible with the viability of the cellular spheres because Peak teaches that this can be expected to improve the survival and maintenance of the cells as well. One of ordinary skill in the art would have had a reasonable expectation of success because Park indicates that their photoreceptor precursors are intended for treating retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250) and thus would benefit from the advantages described by Peak and also because Peak indicates that suitable cells for forming aggregates include undifferentiated or differentiated stem cells from various origins and also cultured cells.
.


Claim 151-152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 06/11/2019) as evidenced by Swaroop et al (Nat. Rev Neurosci 2010-from IDS filed 06/11/2019) as applied to claims 98, 134-145, 147-148, 150 above and further in view of Swaroop et al (US 2010/0136537).
Regarding claims 151-152, Park teach administration of photoreceptor progenitor cells as described above, but does not teach the concentration of the photoreceptor progenitor cells for the pharmaceutical composition or the addition of a suspending agent.
Swaroop teach transplantation of photoreceptor precursor cells at a concentration of approximately 2 x 105 cells/µl (which allows for at least 104 cells/mL) and includes a suspending agent to allow for administration of the cell suspensions (page 43 para 426). 
One of ordinary skill in the art would have been motivated to include a concentration of photoreceptor progenitor cells that is at least 104 cells/mL in the pharmaceutical composition of Park when the composition is intended for humans because Swaroop suggest that cell suspensions of such concentrations are suitable for transplantation of photoreceptor progenitor cells and Park is also directed to administration of the same cells to humans. One of ordinary skill in the art would have 4 cells/µl are suitable for transplantation as well (which also allows for at least 104 cells/mL) (page 20 para 314).
Therefore the combined teachings of Park et al and Swaroop et al render obvious Applicant’s invention as claimed.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 98 and 134-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10/307,444 Peak et al (US 2014/0004086-from IDS filed 06/11/2019).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a method of producing 
Cryopreserving the desired photoreceptor progenitor cells as spheres as suggested by Peak and formulating them for pharmaceutical use would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future in transplants.
Therefore the claims of Patent ‘444 in combination with Peak render obvious the claims of the current application.



Claims 98 and 134-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,241,460 (previously Application No. 16/025,788). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘788 are drawn to the use of photoreceptor progenitor cells that are purified to 70-100%.
Cryopreserving the desired photoreceptor progenitor cells would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future use.

Claims 98 and 134-152 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 9, 13, 40, 41,48, 50-62 of copending Application No. 14/489,415 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘415 are drawn to cryopreserved photoreceptor progenitor cells that are purified to 70-100% and in spheres.
Therefore the claims of copending ‘415 anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 98 and 134-152 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, and 39-53 of copending Application No. 16/284,565 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘565 are drawn to the use of photoreceptor progenitor cells that are purified to 70-100%.
Cryopreserving the desired photoreceptor progenitor cells would have been obvious as a person of ordinary skill in the art would have been motivated to do so as this would allow the cells to be suitable for transport and storage for future use.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant asserts that cells obtained by in vitro differentiation of human pluripotent stem cells are distinct from naturally-occurring cells.
This is not found persuasive. There is no evidence on record that confirms this assertion.
Applicant asserts that Swaroop does not teach the claimed invention.
This is not found persuasive as described above there is no evidence that the claimed cells are different from the Swaroop cells.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632